Title: From Thomas Jefferson to Nicolas Gouin Dufief, 9 January 180[1]
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin



Sir
Washington Jan. 9. 1800. [i.e. 1801]

I am much obliged to you for thinking of me when you got the copies of Rabaut & Meyer, and I now inclose you John Barnes’s check on the bank of the US. for four dollars, the sum noted. should you possess Dumourier’s account of his campaigns, Carnot’s or Madame Roland’s books, I will thank you for them, by the stage, noting their cost which shall be remitted in the same way.—you will render a great service if you can abridge the acquisition of a new language. it would greatly facilitate our progress in science, if we could shorten the time necessary for learning the languages in which it is deposited. accept assurances of my respect.

Th: Jefferson

